Rao, Chief Judge:
These appeals for reappraisement were submitted for decision upon the following stipulation of counsel:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise involved in the appeals for reappraisement enumerated in Schedule “A” attached *596hereto and made part hereof, consists of birch plywood exported from Finland in the months of June and July, 1964, and that the merchandise described in the invoices is on Final List T.D. 5452L
IT IS FUETHEE STIPULATED AND AGEEED that the merchandise, facts, and the issues involved in the above designated appeals for reappraisement are the same in all material respects as those involved in Plywood & Door Northern Corporation vs. The United States, Eeap. Dec. 10863, 63 Oust. Ct. 488, and that the record in the cited case may be incorporated in the record herein.
IT IS FUETHEE STIPULATED AND AGEEED that the value or price of the merchandise described in the invoices of the cases set forth in Schedule “A” annexed, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was the invoice unit values, packed, less the pro-rated portion of the non-dutiable charges which consist of ocean freight and insurance, except that merchandise, the invoice unit values of which are specifically set forth in Schedule “A” annexed, the value or price of such merchandise at the time of exportation to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was the unit value set opposite the description of said merchandise, packed, less the pro-rated portion of the non-dutiable charges which consist of ocean freight and insurance.
IT IS FUETHEE STIPULATED AND AGEEED that the appeals for reappraisement enumerated in Schedule “A” annexed hereto and made part hereof, may be submitted for decision on the foregoing stipulation.
On the agreed facts and on the authority of the decision cited, I find and hold that export value, as that value is defined in section 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein; that said value is represented by the invoice unit values, packed, less the prorated portion of the nondutiable charges which consist of ocean freight and insurance, except as to the merchandise, the invoice unit values of which are specifically set forth in schedule “A,” attached hereto and made a part hereof, and that the export value of said merchandise is represented by the unit value set opposite the description of said merchandise on said schedule, packed, less the prorated portion of the nondutiable charges which consist of ocean freight and insurance.
Judgment will be entered accordingly.